Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory Turocy on January 26, 2022.
The application has been amended as follows: 
	
In claim 1, line 17-21 replace with:

a server-side processing part configured to perform at least a processing other than the deterioration diagnosis with respect to the battery at an operation cycle which is longer than the first operation cycle on the basis of the diagnostic result of the deterioration diagnosis with respect to the battery and/or the physical quantity data.





performs at least a processing other than the deterioration diagnosis with respect to the battery at an operation cycle which is longer than the first operation cycle on the basis of the diagnostic result of the deterioration diagnosis with respect to the battery and/or the physical quantity data.

14. (new)  The battery state determination system according to claim 1, wherein the server-side processing part collects a usage history of the battery as the processing other than the deterioration diagnosis with respect to the battery.

In fig. 5, block 212 change to “DIAGNOSE DETERIORATION AND OTHER THAN DETERIORATION OF BATERY, LONGER THAN THE PREVIOUS OPERATION CYCLE “


	Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Reese (US 9493074 B2) describes the vehicle diagnostic system can obtain the test data from a load tester located at the vehicle and in communication with the .
	
Allowable Subject Matter
3.	Claims 1, 3-11 and 14 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 11 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 



The primary reason for the allowance of claim 1 is the inclusion of a battery state determination system comprising: a server-side processing part configured to perform at least a processing other than the deterioration diagnosis with respect to the battery at an operation cycle which is longer than the first operation cycle on the basis of the diagnostic result of the deterioration diagnosis with respect to the battery and/or the physical quantity data. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-10 and 14 are allowed due to their dependency on claim 1.

Regarding claim 11:
The primary reason for the allowance of claim 11 is the inclusion of 
A battery state determination method, which is performed by an in-vehicle device, comprising:  wherein the server device receives at least either one of the physical quantity data or the diagnostic result of the deterioration diagnosis with respect to the battery from the in-vehicle device, and performs at least a processing other than the deterioration diagnosis with respect to the battery at an operation cycle which is longer than the first operation cycle on the basis of the diagnostic result of the deterioration diagnosis with respect to the battery and/or the physical quantity data. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
January 26, 2022